Citation Nr: 0944024	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1949 to 
January 1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for bilateral 
hearing loss, tinnitus, and jungle rot.

In May 2009, the appellant testified at a Board hearing at 
the RO.  In June 2009, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2009).  


FINDINGS OF FACT

1.  The appellant's current bilateral hearing loss and 
tinnitus are as likely as not the result of noise exposure in 
service.

2.  The appellant's current skin disorders, diagnosed as 
tinea pedis, tinea cruris, tinea corporis, and onychomycosis, 
were as likely as not incurred during active service.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, 
bilateral hearing loss and tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Resolving reasonable doubt in favor of the appellant, a 
skin disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.

Background

The appellant's service medical records are unavailable, 
having apparently been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  

The record on appeal does contain the appellant's DD Form 
214, Report of Separation from the Armed Forces of the United 
States, as well as a Separation Qualification Record.  These 
documents indicate that the appellant's military occupational 
speciality was the civilian equivalent of well driller 
operator.  His duties included supervising water supply 
points, consisting of water purification or supply units, to 
supply potable water to troops in the field.  

In July 2005, the appellant submitted an application for VA 
compensation benefits, seeking service connection for 
bilateral hearing loss, tinnitus, and jungle rot.  He 
indicated that while serving in the South Pacific, he had 
worked as a water supply specialist with the Corps of 
Engineers.  The appellant explained that his duties required 
him to work around pumping stations located in concrete 
bunkers.  In this environment, he was exposed to constant 
noise from the pumping machinery.  The appellant indicated 
that as a result of this acoustic trauma, he had developed 
tinnitus and bilateral hearing loss in service which had 
persisted over the years.

With respect to his claim of service connection for jungle 
rot, the appellant recalled that while he had been stationed 
in Guam, he developed a fungal infection in his crotch and 
feet which seemed to be exacerbated by the hot and humid 
weather.  He indicated that his skin condition had persisted 
since that time, requiring him to try numerous over the 
counter medications.  

During the appellant's May 2009 Board hearing, he testified 
that during service, medical personnel removed cysts from the 
bottom of his feet and prescribed antibiotics to alleviate 
the soreness and itching on his feet.  The appellant could 
not recall what the medical personnel called this condition.  
He also recalled cutting off the top of his combat boots due 
to the weather and the risk that his skin would start peeling 
off of his feet.  As for his hearing loss and tinnitus, the 
appellant recalled that he had not worn hearing protection 
during service.  He could not recall the date of onset of the 
ringing in his ears, but indicated that it had been shortly 
after he had returned from the South Pacific.  With respect 
to post-service noise exposure, the appellant testified that 
he had worked in the parts department of a tractor company, 
then for a petroleum company, and finally, he worked in 
building construction.  The appellant indicated that he had 
been seen by different doctors in connection with his 
tinnitus, but they were no longer practicing.  He testified 
that they had advised him that nothing could be done for his 
condition.  

The appellant underwent VA skin examination in August 2009, 
at which he recalled that after about one month in Guam, he 
noticed a cyst on the bottom of his right foot.  The cyst was 
removed surgically.  He indicated that he then noticed that 
the skin on his feet started to crack and he was prescribed 
ointment.  He also developed a groin rash.  The appellant 
recalled that the weather in Guam was very damp and humid and 
he had to keep his damp clothes in a "hot locker" which 
contained hot lights to inhibit the development of mold.  
After his separation from service, the appellant indicated 
that his skin condition persisted.  He indicated that he 
sought treatment periodically and was advised to use over the 
counter medications.  After examining the appellant, the 
examiner diagnosed him as having tinea pedis, tinea cruris, 
tinea corporis, and onychomycosis.  The examiner noted that 
although the appellant's service treatment records were not 
available, it was not uncommon for military personnel to 
develop a fungal infection of the feet in damp climates such 
as Guam while wearing combat boots on a daily basis.  She 
noted that according to the appellant, he had been treated 
continually since military service for a fungal infection of 
the feet and groin.  Based on the appellant's history and his 
military occupational speciality, as well as his duty station 
in Guam, the examiner concluded that the appellant's current 
fungal infection is as likely as not related to service.  

The appellant underwent VA audiology examination in September 
2009, at which he reported that he had served as a well 
driller/water technician during active duty.  He described 
his working environment as extremely noisy and indicated that 
he had not worn hearing protection.  After service, he worked 
for 7 to 9 years in a tractor parts/farm implements company.  
There was no noise exposure during this period of employment.  
The appellant indicated that he had later worked for a 
variety of petroleum companies, both in the shop and in the 
field.  He denied any significant noise exposure in this 
occupation and stated that he was not required to wear 
hearing protection.  The appellant's complaints included 
tinnitus.  He indicated that he could not place the exact 
onset of his tinnitus, but initially sought medical treatment 
30 to 40 years prior and was told that nothing could be done 
to relieve his condition.  



Audiological testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
80
90
LEFT
20
25
45
85
95

Speech audiometry revealed speech recognition ability of 76 
percent correct, bilaterally.  The diagnosis was normal to 
profound sensorineural hearing loss, bilaterally, secondary 
to noise exposure.  The examiner also noted that the 
appellant's subjective complaints of tinnitus were consistent 
with the type, degree, and configuration of his hearing loss.  
The examiner explained that the appellant's tinnitus was at 
least as likely as not due to the same causative factors as 
his hearing loss.  The examiner, however, indicated that he 
was unable to state whether the appellant's hearing loss was 
due to in-service noise exposure, as opposed to noise 
exposure during his post-service employment history working 
in the petroleum industry, without resorting to speculation 
given that he could not quantify the level of post-service 
noise exposure.

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such cases, 
the disease is presumed under the law to have had its onset 
in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2009).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

Bilateral hearing loss and tinnitus

The appellant seeks service connection for bilateral hearing 
loss and tinnitus.  He contends that such conditions had 
their inception during service as a result of his exposure to 
acoustic trauma while working around water pumping machinery.  

The appellant's service personnel record confirm that he 
worked as a water supply specialist with the Army Corps of 
Engineers, an occupation consistent with his reports of in-
service noise exposure.  

As discussed above, the appellant's service medical records 
are unfortunately unavailable, having been destroyed in the 
1973 NPRC fire.  The record on appeal, however, does contains 
the appellant's written statements and hearing testimony 
describing his in-service tinnitus and decreased hearing 
acuity.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Having observed the 
appellant's demeanor at a March 2009 hearing, the Board finds 
that his statements of in-service tinnitus and decreased 
hearing acuity are credible.  In addition, the Board notes 
that tinnitus and decreased hearing acuity are subjective, 
the kinds of conditions lay testimony is competent to 
describe.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The appellant has also provided competent and 
credible statements of persistent tinnitus and decreased 
hearing acuity since service.  

In addition to the competent and credible evidence of in-
service noise exposure, as well as tinnitus and decreased 
hearing acuity since service, the record on appeal contains 
the results of the September 2009 VA audiology examination 
documenting that the appellant presently exhibits both 
tinnitus as well as a hearing loss disability which meets the 
criteria of 38 C.F.R. § 3.385 (2009).  

Moreover, after examining the appellant and reviewing his 
claims folder, the examiner indicated that the appellant's 
current hearing loss and tinnitus were consistent with noise 
exposure.  The examiner, however, indicated that he was 
unable to state whether the appellant's current hearing loss 
and tinnitus were due to his in-service noise exposure or his 
post-service employment history working in the petroleum 
industry.  He explained that, he was unable to quantify the 
in-service acoustic trauma versus post-service acoustic noise 
trauma without resorting to speculation.

The Board has carefully considered this evidence.  Based on 
the examiner's conclusion, it is clear that the appellant's 
current hearing loss and tinnitus are causally related to 
noise exposure.  Given that the appellant's service treatment 
records are no longer available, the exact impairment due 
solely to his in-service noise exposure versus his post-
service noise exposure may never be known to a certainty.  
Absolute certainty, however, is not required.  As noted 
above, under the benefit-of-the-doubt rule, for the appellant 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence 
set forth above, such a conclusion cannot be made in this 
case.

Rather, the Board finds that the evidence in equipoise as to 
whether the appellant's current hearing loss and tinnitus 
were incurred in service as a result of noise exposure.  
Again, the appellant's service personnel records document a 
military occupational speciality consistent with noise 
exposure and the appellant has submitted competent and 
credible evidence of tinnitus and decreased hearing acuity 
which began in service and continued thereafter.  The 
September 2009 VA medical examination report establishes that 
the appellant's current hearing loss and tinnitus are 
causally related to noise exposure.  While there is some 
question as to whether post-service noise exposure 
contributed to his current hearing loss and tinnitus, the 
Board nonetheless concludes that reasonable doubt must be 
resolved in favor of the appellant.  Cf. Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the appellant's favor and the symptoms in 
question attributed to the service-connected disability).  
Thus, service connection for bilateral hearing loss and 
tinnitus is warranted.  

A skin condition, claimed as jungle rot

The appellant also seeks service connection for skin 
condition which he claims was incurred in service.  
Specifically, the appellant recalls that during his tour of 
duty in Guam, he developed a fungal infection of his feet and 
groin which has persisted.  

As set forth above, the appellant's service medical records 
are unavailable, having been destroyed in the 1973 NPRC fire.  
His written statements and hearing testimony of his skin 
symptoms, however, are credible.  The Board also finds that 
the appellant is competent to describe his skin 
symptomatology, both in service and thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  

In addition to the appellant's statements of skin symptoms 
which began during his tour of duty in Guam and persisted 
thereafter, the record on appeal contains the August 2009 VA 
medical opinion to the effect that the appellant's current 
skin condition is as likely as not related to service.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the appellant's contentions, based her opinion on a 
review of the appellant's medical history, and provided a 
rationale for her conclusions.  Finally, the Board notes that 
there is no medical evidence of record which contradicts this 
medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (discussing factors for determining probative value of 
medical opinions).

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for a skin condition is warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a skin disorder is 
granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


